Title: From John Adams to George McClelland, 13 June 1798
From: Adams, John
To: McClelland, George


To the Inhabitants of Mifflin County, in the State of Pennsylvania
GentlemenPhiladelphia June 13 1798



I thank you for your Excellent Address. The patriotic Sentiments and Spirited resolutions contained in it have Seldom if ever been exceeded. The Rulers of the French have evidently flattered themselves, or been flattered by their Emissaries and Instruments into too Sanguine an opinion of their Influence in this Country, and of the Attachment of the People to them and their Cause. The fondness for the French was founded in an opinion of their Justice and Humanity: The Love of their Cause Supposed it to be the Cause of Liberty.
The Warmth of your Expressions of Attachment to me and approbation of my Conduct is very affecting.

John Adams